DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Please select one of:
Species I:  1 – 18 , drawn to state change, paragraph [00177], Fig. 20
Species  II: claims 19-23, drawn to subset, [0027], Fig. 11
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

nd, 2020 to request an oral election to the above restriction requirement, Attorney, Kevin Leung elected Species I without traverse.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (Publication: US 2016/0026253 A1) in view of Kotake et al. (Publication: US 2017/0039718 A1) and Choi et al. (Publication: 2018/0274936 A1).

Regarding claim 1, Bradski discloses a computer implemented method for updating a data on a system having first and second communicatively coupled hardware components, comprising ( [0018] An augmented reality system comprises an image capturing device to capture one or more images, the one or more images corresponding to a field of the view of a user of a head-mounted augmented reality device .
[0206], [0214], [0216], [0868] – Fig. 4D, Fig. 3 - a user of a head-mounted augmented reality system ("AR system") is depicted wearing a frame structure coupled to a display system positioned in front of the eyes of the user. A speaker is coupled to the frame in the depicted configuration and positioned adjacent the ear canal of the user ( another speaker, not shown, is positioned adjacent the other ear canal of the user to provide for stereo/shapeable sound control).
The local processing and data module may be operatively coupled (76, 78), such as via a wired or wireless communication links, to the remote processing module and remote data repository such that these remote modules (72, 74) are operatively coupled to each other and available as resources to the local processing and data module. The processing module may control the optical systems and other systems of the AR system, and execute one or more computing tasks, including retrieving data from the memory or one or more databases (e.g., a cloud-based server) in order to provide virtual content to the user. 
[0199], [0208], [0212] - the sensors may each measure a rate of pupil contraction for each of the user's eyes. This data may be transmitted to the processor (or the gateway component or to a server), wherein the data is used to determine the user's reaction to a brightness setting of the interface display):
 the first component performing a first process on the data in a first state to generate a first change ([0199], [0214], Fig. 4A - The processes can be performed repeatedly therefore the status of the states, and processes are one behind another and can be performed repeatedly therefore a state are changed in order.
[0199] - The real-time optical characteristics/measurements of the user may, for example, be one or more of the following: pupil constriction/dilation, angular measurement/positioning of each pupil, spherocity, eye shape (as eye shape changes over time) and other anatomic data. This data may provide, or be used to calculate, information (e.g., the user's visual focal point) that may be used by the head-mounted system , the sensors of head-mounted system may each measure a rate of pupil contraction for each of the user's eyes.
a user of a head-mounted augmented reality system ("AR system") is depicted wearing a frame structure coupled to a display system positioned in front of the eyes of the user. A speaker is coupled to the frame in the depicted configuration and positioned adjacent the ear canal of the user (in one embodiment, another speaker, not shown, is positioned adjacent the other ear canal of the user to provide for stereo/shapeable sound control). The display is operatively coupled 68, such as by a wired lead or wireless connectivity, to a local processing and data module. );  
the second component performing a second process on the data in the first state to generate a second change ( The processes can be performed repeatedly therefore the status of the states, and processes are one behind another and can be performed repeatedly therefore a state are changed in order.
[0199], [0208], [0212] - the sensors may each measure a rate of pupil contraction for each of the user's eyes. This data may be transmitted to the processor (or the gateway component or to a server), wherein the data is used to determine the user's reaction to a brightness setting of the interface display.
 The processor handles data processing for the various components of the head-mounted system as well as data exchange between the head-mounted system and the component. , the processor may be used to buffer and process data streaming between the user, thereby enabling a smooth, continuous and high fidelity user experience.
The head-mounted system includes an "augmented" mode, wherein the interface provides an augmented reality interface. In the augmented mode, the interface display may be substantially transparent, thereby allowing the user to view the local, physical environment. , virtual object data provided by the, the processor, and/or the gateway component is presented on the display in combination with the physical, local environment. ); 
the second component applying the second change to the data in the first state to generate a first updated data in a second state (  [0199], [0208], [0212] - The processes can be performed repeatedly therefore the status of the states, and processes are one behind another and can be performed repeatedly therefore a state are changed in order.
the sensors may each measure a rate of pupil contraction for each of the user's eyes. This data may be transmitted to the processor (or the gateway component or to a server), wherein the data is used to determine the user's reaction to a brightness setting of the interface display.
 the processor handles data processing for the various components of the head-mounted system as well as data exchange between the head-mounted system and the component. , the processor may be used to buffer and process data streaming between the user, thereby enabling a smooth, continuous and high fidelity user experience.
The head-mounted system includes an "augmented" mode, wherein the interface provides an augmented reality interface. In the augmented mode, the interface display may be substantially transparent, thereby allowing the user to view the local, physical environment. , virtual object data provided by the, the processor, and/or the gateway component is presented on the display in combination with the physical, local environment. ); 
 [0199] pupil constriction/dilation, angular measurement/positioning of each pupil, spherocity, eye shape (as eye shape changes over time) and other anatomic data. This data may provide, or be used to calculate, information (e.g., the user's visual focal point) that may be used by the head-mounted system and/or interface system to optimize the user's viewing experience.  the sensors may each measure a rate of pupil contraction for each of the user's eyes. This data may be transmitted to the processor (or the gateway component or to a server), wherein the data is used to determine the user's reaction to a brightness setting of the interface display.); and 
the second component applying the first change to the first updated data in the second state to generate a second updated data in a third state (  [0199], [0208] to  [0212], [0840] - The processes can be performed repeatedly therefore the status of the states, and processes are one behind another and can be performed repeatedly therefore a state are changed in order.
The real-time optical characteristics/measurements of the user maybe one or more of the following: pupil constriction/dilation, angular measurement/positioning of each pupil, spherocity, eye shape (as eye shape changes over time) and other anatomic data. This data may provide, or be used to calculate, information (e.g., the user's visual focal point) that may be used by the head-mounted system and/or interface system to optimize the user's viewing experience.  the sensors may each measure a rate of pupil contraction for each of the user's eyes. This data may be transmitted to the processor (or the gateway component or to a server), wherein the data is used to determine the user's reaction to a brightness setting of the interface display.
The processor handles data processing for the various components of the head-mounted system as well as data exchange between the head-mounted system. the processor may be used to buffer and process data streaming between the user and the computing network, thereby enabling a smooth, continuous and high fidelity user experience.
The head-mounted system includes an "augmented" mode, wherein the interface provides an augmented reality interface. In the augmented mode, the interface display may be substantially transparent, thereby allowing the user to view the local, physical environment. , virtual object data provided by the computing network, the processor, and/or the gateway component is presented on the display in combination with the physical, local environment.	
An AR system user may use a wearable structure having a display system positioned in front of the eyes of the user. The display is operatively coupled, such as by a wired lead or wireless connectivity, to a local processing and data module which may be mounted in a variety of configurations. The local processing and data module may comprise a power-efficient processor or controller, as well as digital memory, such as flash memory, both of which may be utilized to assist in the processing, caching, and storage of data a) captured from sensors which may be operatively coupled to the frame, such as image capture devices (such as cameras), microphones, inertial measurement units, accelerometers, compasses, GPS units, radio devices, and/or gyros; and/or b) acquired and/or processed using a remote processing module and/or remote data repository, possibly for passage to the display after such processing or retrieval. The local processing and data module may be operatively coupled, such as via a wired or wireless communication links, to the remote processing module and remote data repository such that these remote modules are operatively coupled to each other and available as resources to the local processing and data module. ).
However Bradski does not disclose Data is point map; map state, different map state, and map change.
Kotake discloses Data is point map ([0042] - world coordinates of each feature point in the map data are converted into coordinates.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bradski with Data is point map as taught by Kotake. The motivation for doing so is to a high quality measurement can be achieved as taught by Kotake in paragraph(s) [0006]. 
However Bradski in view of Kotake do not disclose map state, different map state, and map change.
Choi discloses map state ([0179], [0249] to [0252], [0254] - different map state.), 
different map state ([0179], [0249] to [0252], [0254] - different map state.), and 
map change ([0179], [0270], [0249], [0251] to [0252] – the display of a map is updated.).


Regarding claim 2, Bradski in view of Kotake disclose all the limitation of claim 1 including point map, map state, different map state, and map change. 
Bradski discloses the second component sending the second change to the first component ([0208], [0212] - the processor 38 handles data processing for the various components of the head-mounted system 30 as well as data exchange between the head-mounted system 30 and the gateway component 14 and,  the computing network 5. For example, the processor 38 may be used to buffer and process data streaming between the user and the computing network 5, thereby enabling a smooth, continuous and high fidelity user experience.
[0212] the head-mounted system 30 includes an "augmented" mode, wherein the interface 37 provides an augmented reality interface. virtual object data provided by the computing network 5, the processor 38, and/or the gateway component 14 is presented on the display 33 in combination with the physical, local environment. ); 
the first component applying the second change to the data in the first state to generate the first updated data in the second state ([0199], [0208], [0212] - The processes can be performed repeatedly therefore the status of the states, and processes are one behind another and can be performed repeatedly therefore a state are changed in order.
the head-mounted system 30 includes an "augmented" mode, wherein the interface 37 provides an augmented reality interface. virtual object data provided by the computing network 5, the processor 38, and/or the gateway component 14 is presented on the display 33 in combination with the physical, local environment.
The head-mounted system includes an "augmented" mode, wherein the interface provides an augmented reality interface. In the augmented mode, the interface display may be substantially transparent, thereby allowing the user to view the local, physical environment. , virtual object data provided by the, the processor, and/or the gateway component is presented on the display in combination with the physical, local environment. ); and 
the first component applying the first change to the first updated data in the second state to generate the second updated data in the third state ([0199], [0208] to  [0212], [0840] - The processes can be performed repeatedly therefore the status of the states, and processes are one behind another and can be performed repeatedly therefore a state are changed in order.
The real-time optical characteristics/measurements of the user maybe one or more of the following: pupil constriction/dilation, angular measurement/positioning of each pupil, spherocity, eye shape (as eye shape changes over time) and other anatomic data. This data may provide, or be used to calculate, information (e.g., the user's visual focal point) that may be used by the head-mounted system and/or interface system to optimize the user's viewing experience.  the sensors may each measure a rate of pupil contraction for each of the user's eyes. This data may be transmitted to the processor (or the gateway component or to a server), wherein the data is used to determine the user's reaction to a brightness setting of the interface display.
The processor handles data processing for the various components of the head-mounted system as well as data exchange between the head-mounted system. the processor may be used to buffer and process data streaming between the user and the computing network, thereby enabling a smooth, continuous and high fidelity user experience.
The head-mounted system includes an "augmented" mode, wherein the interface provides an augmented reality interface. In the augmented mode, the interface display may be substantially transparent, thereby allowing the user to view the local, physical environment. , virtual object data provided by the computing network, the processor, and/or the gateway component is presented on the display in combination with the physical, local environment.	
An AR system user may use a wearable structure having a display system positioned in front of the eyes of the user. The display is operatively coupled, such as by a wired lead or wireless connectivity, to a local processing and data module which may be mounted in a variety of configurations. The local processing and data module may comprise a power-efficient processor or controller, as well as digital memory, such as flash memory, both of which may be utilized to assist in the processing, caching, and storage of data a) captured from sensors which may be operatively coupled to the frame, such as image capture devices (such as cameras), microphones, inertial measurement units, accelerometers, compasses, GPS units, radio devices, and/or gyros; and/or b) acquired and/or processed using a remote processing module and/or remote data repository, possibly for passage to the display after such processing or retrieval. The local processing and data module may be operatively coupled, such as via a wired or wireless communication links, to the remote processing module and remote data repository such that these remote modules are operatively coupled to each other and available as resources to the local processing and data module. ).

Regarding claim 3, Bradski in view of Kotake disclose all the limitation of claim 2 including point map, map state, different map state, and map change. 
Bradski discloses the first component generating a change order based on the first and second changes ([0199], [0208], [0558], [0569], [0845], [0935], [1327] - The processes can be performed repeatedly therefore the status of the states, and processes are one behind another and can be performed repeatedly therefore a state are changed in order.
 pupil constriction/dilation, angular measurement/positioning of each pupil, spherocity, eye shape (as eye shape changes over time) and other anatomic data. This data may provide, or be used to calculate, information (e.g., the user's visual focal point) that may be used by the head-mounted system and/or interface system to optimize the user's viewing experience. the sensors may each measure a rate of pupil contraction for each of the user's eyes. This data may be transmitted to the processor (or the gateway component or to a server), wherein the data is used to determine the user's reaction to a brightness setting of the interface display.
The processing module may control the optical systems and other systems of the AR system, and execute one or more computing tasks, including retrieving data from the memory or one or more databases (e.g., a cloud-based server) in order to provide virtual content to the user.
the processor handles data processing for the various components of the head-mounted system as well as data exchange between the head-mounted system and the gateway component . the processor may be used to buffer and process data streaming between the user and the computing network.
instances of personal AR systems may be communicatively coupled to the server computer system(s) through a cloud network. The server computer system(s) may maintain information about a specific user's own physical and/or virtual worlds. The server computer system(s) may allow a given user to share information about the specific user's own physical and/or virtual worlds with other users. the server computer system(s) may allow other users to share information about their own physical and/or virtual worlds with the given or specific user. Server computer system(s) may allow mapping and/or characterizations of large portions of the physical worlds. Information may be collected via the personal AR system of one or more users. The models of the physical world may be developed over time, and by collection via a large number of users. This may allow a given user to enter a new portion or location of the physical world, yet benefit by information collected by others who either previously or are currently in the particular location. Models of virtual worlds may be created over time via user by a respective user.
Asynchronous communications is established between the user's respective individual AR system and the cloud based computers (e.g., server computers). In other words, the user's individual AR system is constantly updating information about the user's surroundings to the cloud, and also receiving information from the cloud about the passable world. ); and 
the first component applying the second change to the data in the first state and apply the first change to the updated data in the second state based on the change order ([0199], [0208], [0212] - The processes can be performed repeatedly therefore the status of the states, and processes are one behind another and can be performed repeatedly therefore a state are changed in order.
the head-mounted system 30 includes an "augmented" mode, wherein the interface 37 provides an augmented reality interface. virtual object data provided by the computing network 5, the processor 38, and/or the gateway component 14 is presented on the display 33 in combination with the physical, local environment.
The head-mounted system includes an "augmented" mode, wherein the interface provides an augmented reality interface. In the augmented mode, the interface display may be substantially transparent, thereby allowing the user to view the local, physical environment. , virtual object data provided by the, the processor, and/or the gateway component is presented on the display in combination with the physical, local environment.
[0199], [0208] to  [0212], [0840] - The processes can be performed repeatedly therefore the status of the states, and processes are one behind another and can be performed repeatedly therefore a state are changed in order.
The real-time optical characteristics/measurements of the user maybe one or more of the following: pupil constriction/dilation, angular measurement/positioning of each pupil, spherocity, eye shape (as eye shape changes over time) and other anatomic data. This data may provide, or be used to calculate, information (e.g., the user's visual focal point) that may be used by the head-mounted system and/or interface system to optimize the user's viewing experience.  the sensors may each measure a rate of pupil contraction for each of the user's eyes. This data may be transmitted to the processor (or the gateway component or to a server), wherein the data is used to determine the user's reaction to a brightness setting of the interface display.
The processor handles data processing for the various components of the head-mounted system as well as data exchange between the head-mounted system. the processor may be used to buffer and process data streaming between the user and the computing network, thereby enabling a smooth, continuous and high fidelity user experience.
The head-mounted system includes an "augmented" mode, wherein the interface provides an augmented reality interface. In the augmented mode, the interface display may be substantially transparent, thereby allowing the user to view the local, physical environment. , virtual object data provided by the computing network, the processor, and/or the gateway component is presented on the display in combination with the physical, local environment.	
An AR system user may use a wearable structure having a display system positioned in front of the eyes of the user. The display is operatively coupled, such as by a wired lead or wireless connectivity, to a local processing and data module which may be mounted in a variety of configurations. The local processing and data module may comprise a power-efficient processor or controller, as well as digital memory, such as flash memory, both of which may be utilized to assist in the processing, caching, and storage of data a) captured from sensors which may be operatively coupled to the frame, such as image capture devices (such as cameras), microphones, inertial measurement units, accelerometers, compasses, GPS units, radio devices, and/or gyros; and/or b) acquired and/or processed using a remote processing module and/or remote data repository, possibly for passage to the display after such processing or retrieval. The local processing and data module may be operatively coupled, such as via a wired or wireless communication links, to the remote processing module and remote data repository such that these remote modules are operatively coupled to each other and available as resources to the local processing and data module. ).
Bradski disclose first component, second change, first state, and first change.
However Bradski does not explicitly disclose the component applying the change to the data in the state before apply the change .
[0031], [0060], [0062], [0072], [0079] - 
As shown in Fig. 3, S1030 is applied before apply the S1070 by the processing apparatus. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bradski with the component applying the second change to the data in the state before apply the first change as taught by Kotake. The motivation for doing so is to a high quality measurement can be achieved as taught by Kotake in paragraph(s) [0006]. 

Regarding claim 4, Bradski in view of Kotake disclose all the limitation of claim 2 including point map, map state, different map state, and map change. 
Bradski discloses wherein the first component applying the second change to the data in the first state includes the first component generating a pre- change first state, and wherein the first component applying the first change to the first updated data in the second state includes the first component generating a pre-change second state ([0199], [0208], [0210], [0594], [0712], [0724], [0888] - The processes can be performed repeatedly therefore the status of the states, and processes are one behind another and can be performed repeatedly therefore a state are changed in order.
The real-time optical characteristics/measurements of the user may, for example, be one or more of the following: pupil constriction/dilation, angular measurement/positioning of each pupil, spherocity, eye shape (as eye shape changes over time) and other anatomic data. This data may provide, or be used to calculate, information (e.g., the user's visual focal point) that may be used by the head-mounted system 30 and/or interface system 10 to optimize the user's viewing experience. For example, in one embodiment, the sensors 31 may each measure a rate of pupil contraction for each of the user's eyes. This data may be transmitted to the processor 38 (or the gateway component 14 or to a server), wherein the data is used to determine, for example, the user's reaction to a brightness setting of the interface display 33.
the processor 38 handles data processing for the various components of the head-mounted system 30 as well as data exchange between the head-mounted system 30 and the gateway component 14 and, the computing network 5. the processor 38 may be used to buffer and process data streaming between the user and the computing network 5.
For example, the processor 38 may, in some embodiments, receive compressed data from the computing network 5 and perform advanced rendering techniques (such as lighting or shading) to alleviate the data load transmitted to the user device 12 from the computing network 5. In another example, the processor 38 may store and/or process local object data rather than transmitting the data to the gateway component 14 or to the computing network 5
a control program may control the selection, use or operation of the various object recognizers, for example arbitrating the use or operation thereof. Some object recognizers may be placed in different regions, to ensure that the object recognizers do not overlap each other. The object recognizers may run locally at the individual AR system's belt back, or may be run on one or more cloud servers.
The AR system may render an avatar presence in a virtual space with no instrumentation, and allow virtual interaction. The passable world model allows a first user to pass a second user a copy of the first user's section of the world (e.g., a level that runs locally). If the second user's individual AR system is performing local rendering, all the first user's individual AR system needs to send is the skeletal animation.
A rendering of a user's respective virtual space or environment is asynchronous. An exchange of a relatively small amount of information allows a first user to experience being in another's user's space, or experience having another user in the first user's space.
In other words, the scene depicted in FIG. 60 may be experienced and displayed in augmented reality for the first person--with two augmented reality elements (the statue 6010 and the flying bumble bee avatar 2 of the second person) displayed in addition to actual physical elements around the local world in the scene, such as the ground, the buildings in the background, the statue platform 6020. Dynamic updating may be utilized to allow the first person to visualize progress of the second person's avatar 2 as the avatar 2 flies through the world local to the first person.).

Regarding claim 5, Bradski in view of Kotake disclose all the limitation of claim 1 including point map, map state, different map state, and map change. 
([0199], [0208], [0212], [0215], [0216], [0840] - The processes can be performed repeatedly therefore the status of the states, and processes are one behind another and can be performed repeatedly therefore a state are changed in order.
The real-time optical characteristics/measurements of the user may, for example, be one or more of the following: pupil constriction/dilation, angular measurement/positioning of each pupil, spherocity, eye shape (as eye shape changes over time) and other anatomic data. This data may provide, or be used to calculate, information (e.g., the user's visual focal point) that may be used by the head-mounted system 30 and/or interface system 10 to optimize the user's viewing experience. For example, in one embodiment, the sensors 31 may each measure a rate of pupil contraction for each of the user's eyes. This data may be transmitted to the processor 38 (or the gateway component 14 or to a server), wherein the data is used to determine, for example, the user's reaction to a brightness setting of the interface display 33.
In one or more embodiments, the processor 38 handles data processing for the various components of the head-mounted system 30 as well as data exchange between the head-mounted system 30 and the gateway component 14 and, in some embodiments, the computing network 5. For example, the processor 38 may be used to buffer and process data streaming between the user and the computing network 5, thereby enabling a smooth, continuous and high fidelity user experience.
In one example embodiment, the head-mounted system 30 includes an "augmented" mode, wherein the interface 37 provides an augmented reality interface. In the augmented mode, the interface display 33 may be substantially transparent, thereby allowing the user to view the local, physical environment. virtual object data provided by the computing network 5, the processor 38, and/or the gateway component 14 is presented on the display 33 in combination with the physical, local environment.
The local processing and data module 70 may comprise a power-efficient processor or controller, as well as digital memory, such as flash memory, both of which may be utilized to assist in the processing, caching, and storage of data (a) captured from sensors which may be operatively coupled to the frame 64, such as image capture devices (such as cameras), microphones, inertial measurement units, accelerometers, compasses, GPS units, radio devices, and/or gyros; and/or (b) acquired and/or processed using the remote processing module and/or remote data repository, possibly for passage to the display 62 after such processing or retrieval.
The local processing and data module 70 may be operatively coupled (76, 78), such as via a wired or wireless communication links, to the remote processing module and remote data repository such that these remote modules (72, 74) are operatively coupled to each other and available as resources to the local processing and data module 70. The processing module 70 may control the optical systems and other systems of the AR system, and execute one or more computing tasks, including retrieving data from the memory or one or more databases (e.g., a cloud-based server) in order to provide virtual content to the user.
 The local processing and data module may comprise a power-efficient processor or controller, as well as digital memory, such as flash memory, both of which may be utilized to assist in the processing, caching, and storage of data a) captured from sensors which may be operatively coupled to the frame, such as image capture devices (such as cameras), microphones, inertial measurement units, accelerometers, compasses, GPS units, radio devices, and/or gyros; and/or b) acquired and/or processed using a remote processing module and/or remote data repository, possibly for passage to the display after such processing or retrieval. The local processing and data module may be operatively coupled, such as via a wired or wireless communication links, to the remote processing module and remote data repository such that these remote modules are operatively coupled to each other and available as resources to the local processing and data module. )

Regarding claim 6, Bradski in view of Kotake disclose all the limitation of claim 1 including point map, map state, different map state, and map change. 
Bradski discloses the first component generating a change order based on the first and second changes ([0199], [0208], [0558], [0569], [0845], [0935], [1327] - The processes can be performed repeatedly therefore the status of the states, and processes are one behind another and can be performed repeatedly therefore a state are changed in order.
 pupil constriction/dilation, angular measurement/positioning of each pupil, spherocity, eye shape (as eye shape changes over time) and other anatomic data. This data may provide, or be used to calculate, information (e.g., the user's visual focal point) that may be used by the head-mounted system and/or interface system to optimize the user's viewing experience. the sensors may each measure a rate of pupil contraction for each of the user's eyes. This data may be transmitted to the processor (or the gateway component or to a server), wherein the data is used to determine the user's reaction to a brightness setting of the interface display.
The processing module may control the optical systems and other systems of the AR system, and execute one or more computing tasks, including retrieving data from the memory or one or more databases (e.g., a cloud-based server) in order to provide virtual content to the user.
the processor handles data processing for the various components of the head-mounted system as well as data exchange between the head-mounted system and the gateway component . the processor may be used to buffer and process data streaming between the user and the computing network.
instances of personal AR systems may be communicatively coupled to the server computer system(s) through a cloud network. The server computer system(s) may maintain information about a specific user's own physical and/or virtual worlds. The server computer system(s) may allow a given user to share information about the specific user's own physical and/or virtual worlds with other users. the server computer system(s) may allow other users to share information about their own physical and/or virtual worlds with the given or specific user. Server computer system(s) may allow mapping and/or characterizations of large portions of the physical worlds. Information may be collected via the personal AR system of one or more users. The models of the physical world may be developed over time, and by collection via a large number of users. This may allow a given user to enter a new portion or location of the physical world, yet benefit by information collected by others who either previously or are currently in the particular location. Models of virtual worlds may be created over time via user by a respective user.
Asynchronous communications is established between the user's respective individual AR system and the cloud based computers (e.g., server computers). In other words, the user's individual AR system is constantly updating information about the user's surroundings to the cloud, and also receiving information from the cloud about the passable world.); 
and the first component sending the change order to the second component ([0199] pupil constriction/dilation, angular measurement/positioning of each pupil, spherocity, eye shape (as eye shape changes over time) and other anatomic data. This data may provide, or be used to calculate, information (e.g., the user's visual focal point) that may be used by the head-mounted system and/or interface system to optimize the user's viewing experience.  the sensors may each measure a rate of pupil contraction for each of the user's eyes. This data may be transmitted to the processor (or the gateway component or to a server), wherein the data is used to determine the user's reaction to a brightness setting of the interface display.).

Regarding claim 7,  Bradski in view of Kotake disclose all the limitation of claim 6 including point map, map state, different map state, and map change.
Bradski discloses the second component applying the second change to the data in the first state and applying the first change to the updated data in the second state based on the change order ([0199], [0208], [0212] - The processes can be performed repeatedly therefore the status of the states, and processes are one behind another and can be performed repeatedly therefore a state are changed in order.
the sensors may each measure a rate of pupil contraction for each of the user's eyes. This data may be transmitted to the processor (or the gateway component or to a server), wherein the data is used to determine the user's reaction to a brightness setting of the interface display.
 the processor handles data processing for the various components of the head-mounted system as well as data exchange between the head-mounted system and the component. , the processor may be used to buffer and process data streaming between the user, thereby enabling a smooth, continuous and high fidelity user experience.
The head-mounted system includes an "augmented" mode, wherein the interface provides an augmented reality interface. In the augmented mode, the interface display may be substantially transparent, thereby allowing the user to view the local, physical environment. , virtual object data provided by the, the processor, and/or the gateway component is presented on the display in combination with the physical, local environment. 
  [0199], [0208] to  [0212], [0840] - The processes can be performed repeatedly therefore the status of the states, and processes are one behind another and can be performed repeatedly therefore a state are changed in order.
The real-time optical characteristics/measurements of the user maybe one or more of the following: pupil constriction/dilation, angular measurement/positioning of each pupil, spherocity, eye shape (as eye shape changes over time) and other anatomic data. This data may provide, or be used to calculate, information (e.g., the user's visual focal point) that may be used by the head-mounted system and/or interface system to optimize the user's viewing experience.  the sensors may each measure a rate of pupil contraction for each of the user's eyes. This data may be transmitted to the processor (or the gateway component or to a server), wherein the data is used to determine the user's reaction to a brightness setting of the interface display.
The processor handles data processing for the various components of the head-mounted system as well as data exchange between the head-mounted system. the processor may be used to buffer and process data streaming between the user and the computing network, thereby enabling a smooth, continuous and high fidelity user experience.
The head-mounted system includes an "augmented" mode, wherein the interface provides an augmented reality interface. In the augmented mode, the interface display may be substantially transparent, thereby allowing the user to view the local, physical environment. , virtual object data provided by the computing network, the processor, and/or the gateway component is presented on the display in combination with the physical, local environment.	
An AR system user may use a wearable structure having a display system positioned in front of the eyes of the user. The display is operatively coupled, such as by a wired lead or wireless connectivity, to a local processing and data module which may be mounted in a variety of configurations. The local processing and data module may comprise a power-efficient processor or controller, as well as digital memory, such as flash memory, both of which may be utilized to assist in the processing, caching, and storage of data a) captured from sensors which may be operatively coupled to the frame, such as image capture devices (such as cameras), microphones, inertial measurement units, accelerometers, compasses, GPS units, radio devices, and/or gyros; and/or b) acquired and/or processed using a remote processing module and/or remote data repository, possibly for passage to the display after such processing or retrieval. The local processing and data module may be operatively coupled, such as via a wired or wireless communication links, to the remote processing module and remote data repository such that these remote modules are operatively coupled to each other and available as resources to the local processing and data module. ).

Kotake discloses the component applying the second change to the data in the state before applying the first change ([0031], [0060], [0062], [0072], [0079] - 
As shown in Fig. 3, S1030 is applied before apply the S1070 by the processing apparatus. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bradski with the component applying the second change to the data in the state before apply the first change as taught by Kotake. The motivation for doing so is to a high quality measurement can be achieved as taught by Kotake in paragraph(s) [0006]. 

Regarding claim 8, Bradski in view of Kotake disclose all the limitation of claim 1 including point map, map state, different map state, and map change.
Kotake discloses wherein the first process is selected from the group consisting of tracking, map point deletion, VIO, mapping, insertion of new keyframe/key rigframe, insertion of new map point, insertion of new observation, bundle adjustment, modification of sparse map geometry, online calibration, relocalization, adding new orb feature; add new BoW index; loop closure; modify sparse map geometry; map merge; and joint dense optimization ([0042] - world coordinates of each feature point in the map data are converted into coordinates.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bradski with wherein the first process 

Regarding claim 9, Bradski in view of Kotake disclose all the limitation of claim 1 including point map, map state, different map state, and map change.
Bradski discloses wherein the data corresponds to a physical location in which the system is located ([0571] -   FIG. 29,  the user's individual AR system may detect a location and orientation of the user within the world. The location may be derived by a topological map of the system, as will be described in further detail below. In other embodiments, the location may be derived by GPS or any other localization tool. The passable world may be constantly accessed by the individual AR system.).

Regarding claim 10, Bradski in view of Kotake disclose all the limitation of claim 9 including point map, map state, different map state, and map change.
Bradski discloses wherein the physical location is a room ([0608] - the AR system may retrieve data (e.g., specific geometries of real objects in the room, map points for the room, geometric information of the room, etc.) for that room to appropriately display virtual content in relation to the real objects of the identified room.).

Regarding claim 11, Bradski in view of Kotake disclose all the limitation of claim 9 including point map, map state, different map state, and map change.
Bradski discloses wherein the physical location is a cell in a room ([0613] the AR system creates a topological map that essentially provides less granular information about a particular scene or a particular place. The topological map may be derived through global positioning system (GPS) data, Wi-Fi data, histograms (e.g., color histograms of a room), received signal strength (RSS) data, etc. The topological map may be created by histograms (e.g., a color histogram) of various rooms/areas/spaces, and be reduced to a node on the topological map. [0625] - for any given location or space, images taken by one or more AR systems (multiple field of view images captured by one user's individual AR system or multiple users' AR systems) give rise a large number of map points of the particular space.).

Regarding claim 12, Bradski in view of Kotake disclose all the limitation of claim 1 including point map, map state, different map state, and map change.
Bradski discloses wherein the data is a portion of a larger data ([0558] - mapping and characterizations of large portions of the physical worlds. Information are collected via the personal AR system of one or more users. The models of the physical world are developed over time, and by collection via a large number of users. A given user to enter a new portion or location of the physical world, yet benefit by information collected by others who either previously or are currently in the particular location.
[0625] - for any given location or space, images taken by one or more AR systems (multiple field of view images captured by one user's individual AR system or multiple users' AR systems) give rise a large number of map points of the particular space.).

Regarding claim 13, Bradski in view of Kotake disclose all the limitation of claim 1 including point map, map state, different map state, and map change.
Bradski discloses wherein the first component is a head-mounted audio-visual display component of a mixed reality system, and wherein the second component is a torso-mounted processing component of the mixed reality system ([0214], [0216], [0868] - As shown in FIG. 4A, a user of a head-mounted augmented reality system ("AR system") is depicted wearing a frame structure coupled to a display system positioned in front of the eyes of the user. A speaker is coupled to the frame in the depicted configuration and positioned adjacent the ear canal of the user ( another speaker, not shown, is positioned adjacent the other ear canal of the user to provide for stereo/shapeable sound control).
The local processing and data module may be operatively coupled (76, 78), such as via a wired or wireless communication links, to the remote processing module and remote data repository such that these remote modules (72, 74) are operatively coupled to each other and available as resources to the local processing and data module. The processing module may control the optical systems and other systems of the AR system, and execute one or more computing tasks, including retrieving data from the memory or one or more databases (e.g., a cloud-based server) in order to provide virtual content to the user.
The disclosed AR system may,  facilitate mixed mode interfacing, wherein multiple users may interface a common virtual world (and virtual objects contained therein) using different interface modes (e.g., augmented, virtual, blended, etc.). A first user interfacing a particular virtual world in a virtual interface mode may interact with a second user interfacing the same virtual world in an augmented reality mode.).

Regarding claim 14, Bradski in view of Kotake disclose all the limitation of claim 1 including point map, map state, different map state, and map change.
Bradski discloses further comprising the component reconciling the changes and applying the change to the data in the first state (The processes can be performed repeatedly therefore the status of the states, and processes are one behind another and can be performed repeatedly therefore a state are changed in order.
[0199], [0208], [0212] - the sensors may each measure a rate of pupil contraction for each of the user's eyes. This data may be transmitted to the processor (or the gateway component or to a server), wherein the data is used to determine the user's reaction to a brightness setting of the interface display.
 the processor handles data processing for the various components of the head-mounted system as well as data exchange between the head-mounted system and the component. , the processor may be used to buffer and process data streaming between the user, thereby enabling a smooth, continuous and high fidelity user experience.
The head-mounted system includes an "augmented" mode, wherein the interface provides an augmented reality interface. In the augmented mode, the interface display may be substantially transparent, thereby allowing the user to view the local, physical environment. , virtual object data provided by the, the processor, and/or the gateway component is presented on the display in combination with the physical, local environment. ).
Bradski discloses second component and first and second changes.
Kotake discloses the component reconciling the second changes with the first state before applying the second change ([0031], [0060], [0062], [0072], [0079] - 
As shown in Fig. 3, S1030 and the S1070 are applied before looping back to S1030 and S1070 by the processing apparatus.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bradski with the component reconciling the first and second changes before applying the second change as taught by Kotake. The motivation for doing so is to a high quality measurement can be achieved as taught by Kotake in paragraph(s) [0006]. 

Regarding claim 15, Bradski in view of Kotake disclose all the limitation of claim 1 including point map, map state, different map state, and map change.
Bradski discloses the first and second components being communicatively coupled to a third component, the method further comprising: ([0214], [0216], [0868] - As shown in FIG. 4A, a user of a head-mounted augmented reality system ("AR system") is depicted wearing a frame structure coupled to a display system positioned in front of the eyes of the user. A speaker is coupled to the frame in the depicted configuration and positioned adjacent the ear canal of the user ( another speaker, not shown, is positioned adjacent the other ear canal of the user to provide for stereo/shapeable sound control).
The local processing and data module may be operatively coupled (76, 78), such as via a wired or wireless communication links, to the remote processing module and remote data repository such that these remote modules (72, 74) are operatively coupled to each other and available as resources to the local processing and data module. The processing module may control the optical systems and other systems of the AR system, and execute one or more computing tasks, including retrieving data from the memory or one or more databases (e.g., a cloud-based server) in order to provide virtual content to the user.
The disclosed AR system may,  facilitate mixed mode interfacing, wherein multiple users may interface a common virtual world (and virtual objects contained therein) using different interface modes (e.g., augmented, virtual, blended, etc.). A first user interfacing a particular virtual world in a virtual interface mode may interact with a second user interfacing the same virtual world in an augmented reality mode.
Claim 16: third component is a cloud based processing component ) ;
the third component performing a third process on the data in the first state to generate a third change ([0934], [1327] , [1328] - The processes can be performed repeatedly therefore the status of the states, and processes are one behind another and can be performed repeatedly therefore a state are changed in order. The "Orient" mode makes a basic map of a new environment, the purpose of which is to establish the user's pose if the new environment is not mapped. In the Orient mode, the wearable system extracts points from an image, tracks the points from frame to frame, and triangulates fiducials using the S-pose (since there are no fiducials extracted from images). The wearable system may also filter out bad fiducials based on persistence of the user.
If the input is valid, the received input is fed to the cloud server. The updates to the board may be sent to the server, collected through the FOV camera.
On the cloud server, the input is received from the user device, and updated into the passable world model. the passable world model on the cloud server may comprise processing circuitry multiple databases (including a mapping database 14334 with both geometric and topological maps), object recognizers 14332 and other suitable software components.
[0199] - The real-time optical characteristics/measurements of the user may, for example, be one or more of the following: pupil constriction/dilation, angular measurement/positioning of each pupil, spherocity, eye shape (as eye shape changes over time) and other anatomic data. This data may provide, or be used to calculate, information (e.g., the user's visual focal point) that may be used by the head-mounted system , the sensors of head-mounted system may each measure a rate of pupil contraction for each of the user's eyes.
a user of a head-mounted augmented reality system ("AR system") is depicted wearing a frame structure coupled to a display system positioned in front of the eyes of the user. A speaker is coupled to the frame in the depicted configuration and positioned adjacent the ear canal of the user (in one embodiment, another speaker, not shown, is positioned adjacent the other ear canal of the user to provide for stereo/shapeable sound control). The display is operatively coupled 68, such as by a wired lead or wireless connectivity, to a local processing and data module. ); 
the first and second components sending the first and second changes to the third component, respectively ([0199], [0208], [0558], [0569], [0845], [0935], [1327] - pupil constriction/dilation, angular measurement/positioning of each pupil, spherocity, eye shape (as eye shape changes over time) and other anatomic data. This data may provide, or be used to calculate, information (e.g., the user's visual focal point) that may be used by the head-mounted system and/or interface system to optimize the user's viewing experience. the sensors may each measure a rate of pupil contraction for each of the user's eyes. This data may be transmitted to the processor (or the gateway component or to a server), wherein the data is used to determine the user's reaction to a brightness setting of the interface display.
The processing module may control the optical systems and other systems of the AR system, and execute one or more computing tasks, including retrieving data from the memory or one or more databases (e.g., a cloud-based server) in order to provide virtual content to the user.
the processor handles data processing for the various components of the head-mounted system as well as data exchange between the head-mounted system and the gateway component . the processor may be used to buffer and process data streaming between the user and the computing network.
instances of personal AR systems may be communicatively coupled to the server computer system(s) through a cloud network. The server computer system(s) may maintain information about a specific user's own physical and/or virtual worlds. The server computer system(s) may allow a given user to share information about the specific user's own physical and/or virtual worlds with other users. the server computer system(s) may allow other users to share information about their own physical and/or virtual worlds with the given or specific user. Server computer system(s) may allow mapping and/or characterizations of large portions of the physical worlds. Information may be collected via the personal AR system of one or more users. The models of the physical world may be developed over time, and by collection via a large number of users. This may allow a given user to enter a new portion or location of the physical world, yet benefit by information collected by others who either previously or are currently in the particular location. Models of virtual worlds may be created over time via user by a respective user.
Asynchronous communications is established between the user's respective individual AR system and the cloud based computers (e.g., server computers). In other words, the user's individual AR system is constantly updating information about the user's surroundings to the cloud, and also receiving information from the cloud about the passable world.
The system processing is partially performed on cloud-based servers and partially performed on processors in the wearable computing architecture. In an alternate embodiment, the entirety of the processing is performed on the remote servers. Any suitable partitioning of the workload between the wearable device and the remote server (e.g., cloud-based server) may be implemented, with consideration of the specific work that is required, the relative available resources between the wearable and the server, and the network bandwidth availability/requirements.
The Orient mode is the most basic mode of registration and mapping and will always work even for a low-precision pose. After the AR system has been used in relative motion for at least a little time, a minimum fiducial set will have been established such that the wearable system is set for using the O-pose to recognize objects and to map the environment. As soon as the O-pose is reliable (with the minimum fiducial set) the wearable set may exit out of the Orient mode. The "Map and O-pose" mode may be used to map an environment. The purpose of the map and O-pose mode is to establish high-precisions poses, to map the environment and to provide the map and images to the AR servers. In this mode, the O-pose is calculated from mature world fiducials downloaded from the AR server and/or determined locally. The received input is fed to the cloud server . The updates to the board may be sent to the server, rather than sending data associated with all the points collected through the FOV camera. ); and the third component applying the third change to the second updated data in the third state to generate a third updated data in a fourth state ( [0934], [1327] , [1328] - The processes can be performed repeatedly therefore the status of the states, and processes are one behind another and can be performed repeatedly therefore a state are changed in order.. The "Orient" mode makes a basic map of a new environment, the purpose of which is to establish the user's pose if the new environment is not mapped. In the Orient mode, the wearable system extracts points from an image, tracks the points from frame to frame, and triangulates fiducials using the S-pose (since there are no fiducials extracted from images). The wearable system may also filter out bad fiducials based on persistence of the user.
If the input is valid, the received input is fed to the cloud server. The updates to the board may be sent to the server, collected through the FOV camera.
On the cloud server, the input is received from the user device, and updated into the passable world model. the passable world model on the cloud server may comprise processing circuitry multiple databases (including a mapping database 14334 with both geometric and topological maps), object recognizers 14332 and other suitable software components. ).

Regarding claim 16, Bradski in view of Kotake disclose all the limitation of claim 15 including point map, map state, different map state, and map change.
Bradski discloses wherein the first component is a head-mounted audio-visual display component of a mixed reality system, wherein the second component is a torso-mounted processing component of the mixed reality system, and wherein the third component is a cloud based processing component ([0214], [0216], [0868] - As shown in FIG. 4A, a user of a head-mounted augmented reality system ("AR system") is depicted wearing a frame structure coupled to a display system positioned in front of the eyes of the user. A speaker is coupled to the frame in the depicted configuration and positioned adjacent the ear canal of the user ( another speaker, not shown, is positioned adjacent the other ear canal of the user to provide for stereo/shapeable sound control).
The local processing and data module may be operatively coupled (76, 78), such as via a wired or wireless communication links, to the remote processing module and remote data repository such that these remote modules (72, 74) are operatively coupled to each other and available as resources to the local processing and data module. The processing module may control the optical systems and other systems of the AR system, and execute one or more computing tasks, including retrieving data from the memory or one or more databases (e.g., a cloud-based server) in order to provide virtual content to the user.
The disclosed AR system may,  facilitate mixed mode interfacing, wherein multiple users may interface a common virtual world (and virtual objects contained therein) using different interface modes (e.g., augmented, virtual, blended, etc.). A first user interfacing a particular virtual world in a virtual interface mode may interact with a second user interfacing the same virtual world in an augmented reality mode. ).

Regarding claim 17,Bradski in view of Kotake disclose all the limitation of claim 1 including point map, map state, different map state, and map change.
Bradski discloses further comprising the second component receiving the first change from the first component ([0199] pupil constriction/dilation, angular measurement/positioning of each pupil, spherocity, eye shape (as eye shape changes over time) and other anatomic data. This data may provide, or be used to calculate, information (e.g., the user's visual focal point) that may be used by the head-mounted system and/or interface system to optimize the user's viewing experience.  the sensors may each measure a rate of pupil contraction for each of the user's eyes. This data may be transmitted to the processor (or the gateway component or to a server), wherein the data is used to determine the user's reaction to a brightness setting of the interface display.).
Bradski discloses second change.
[0031], [0060], [0062], [0072], [0079] - 
As shown in Fig. 3, S1030 is applied before apply the S1070 by the processing apparatus. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bradski with receiving the first change before generating the second change as taught by Kotake. The motivation for doing so is to a high quality measurement can be achieved as taught by Kotake in paragraph(s) [0006]. 

Regarding claim 18, Bradski in view of Kotake disclose all the limitation of claim 1 including point map, map state, different map state, and map change.
Bradski discloses the second component comprising removable media for data storage ( [0215] to [0216] -  The local processing and data module 70 may comprise a power-efficient processor or controller, as well as digital memory, such as flash memory, both of which may be utilized to assist in the processing, caching, and storage of data (a) captured from sensors which may be operatively coupled to the frame 64, such as image capture devices (such as cameras), microphones, inertial measurement units, accelerometers, compasses, GPS units, radio devices, and/or gyros; and/or (b) acquired and/or processed using the remote processing module and/or remote data repository.
The local processing and data module 70 may be operatively coupled (76, 78), such as via a wired or wireless communication links, to the remote processing module and remote data repository such that these remote modules (72, 74) are operatively coupled to each other and available as resources to the local processing and data module 70. ).



Response to Arguments

Rejection Under  35 U.S.C. 112, SECOND PARAGRAPH
Applicant’s amendments are sufficient to overcome the 112 (b) rejection. Therefore the rejection is withdrawn 

Claim Rejection Under 35 U.S.C. 103
Applicant’s amendment requires a new ground(s) of rejection is made in view of Choi reference.  

Regarding claims 2 – 18, the Applicant asserts that they are not obvious over based on their dependency from independent claim 1. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claim 1. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ming Wu/
Primary Examiner, Art Unit 2616